             Case 7:93-mj-01377-MRG Document 4 Filed 11/13/20 Page 1 of 1


 UNITED STATES DISTRICT COURT
                                                                   Q URIGINAL
 SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,
                                                         Case No.: 93 MJ 01377          (MRG)
                                       Plaintiff,
                                                         ORDER OF DISMISSAL
                        -against-

          Jeannette Kroblen


                                      Defendant.



         Motion by the Government to dismiss is granted and the above-captioned case is hereby

dismissed.




                                                           SO ORDERED.




                                                           Hon. Martin R. G ldb ,
                                                           United States Magistrate Judge




Dated:          13     day of _N_o_ve_m_b_e_r_ _ _ ___, 202Q_
               Poughkeepsie, New York
